Per Curiam.

It was error to entertain the defendant’s motion for summary judgment dismissing the complaint when an inquest had already been ordered against the defendant and the defendant’s default had not been opened. The granting of the motion may not be treated as an opening of the default *294since the plaintiff was not on notice that the defendant sought this relief nor did the defendant’s motion papers show any-ground for opening its default.
The judgment and order should be reversed, with $10 costs, and motion denied, without prejudice to renewal after the opening of the defendant’s default.